DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the mailing date of the application on 1/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mobile device in claims 10-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US Patent Pub. # 2013/0093897).
As to claim 1, Fan (Fig. 5) discloses a method comprising:
receiving (request) a content capture action (capturing images) initiated from a mobile device (mobile communication device 181) (Para 17, 59, and 68);
determining whether content capture devices (select cameras 191) are proximate (location) to the mobile device (181) (Para 59, 69);
capturing content associated with a location (location) of the mobile device (181) based on one or more mobile device profile preferences (user preferences) (Para 59, 60, and 69); and
responsive to capturing the content (captured images), updating a mobile device profile status (Para 61 and 73-75).  
As to claim 2, Fan teaches wherein the content (captured images) comprises one or more of an image and video (video or still images) (Para 61). 
As to claim 3, Fan teaches wherein determining whether any content capture devices (191) are proximate to the mobile device (181) further comprises identifying a location (GPS or other location functionality) of the mobile device (181); and determining whether the content capture devices (181) are within a predefined distance threshold of the mobile device (181) (Para 59, 69).  Fan teaches the GPS or other location functionality of the mobile communication device 181 can enable the user to determine his true location in a map displayed on the device. At step 4, the location data or coordinates are sent from the mobile communication device 181 to the server 130 (e.g., a location coordinates server). The server 130 can perform location mapping service, as well as a service order validation service (Para 59).
As to claim 4, Fan teaches wherein determining whether any content capture devices (191) are proximate to the mobile device (181) further comprises identifying a location (GPS or other location functionality) of the mobile device (181); and determining whether one or more of the content capture devices (191) can capture 
As to claim 5, Fan teaches wherein determining whether any content capture devices (191) are proximate to the mobile device (181) further comprises identifying a location (GPS or other location functionality) of the mobile device (181); and determining whether one or more of the content capture devices (191) can capture content that satisfies one or more of the mobile device profile preferences (user preferences) (Para 59, 69).  Fan teaches particular cameras 191 can be identified and selected from a group of available cameras based on a number of factors, including the location data, user preferences, service plan, and so forth (Para 59). 
As to claim 6, Fan teaches wherein when one or more content capture devices (191) are proximate to the mobile device (181): determining whether the mobile device (181) and the one or more content capture devices (191) are subscribed to a same content sharing service (subscriber may obtain a service plan); and selecting one or more of the one or more content capture devices (191) comprises applying one or more user content preferences(user preferences) (Para 55, 59, and 69).  Fan teaches a subscriber may obtain a service plan that enables capturing images from cameras 191 over a pre-determined time period. Upon expiration of the time period, the software that enables the capturing of the images, such as location information provided by the communication device 300 to the server 130 for initiating image capture by select cameras 191, can be disabled or automatically removed from a memory of the user preferences, service plan, and so forth (Para 59).
As to claim 7, Fan teaches wherein the mobile device profile (subscribe to the corresponding service plan) is stored in a server (server 130). 
As to claim 8, Fan teaches wherein the content capture devices (191) comprise a plurality of cameras (set of qualified cameras 191) which are located above or below (location and type of cameras) the location of the mobile device (181) (Para 36). 
As to claim 9, Fan teaches wherein the content capture devices (191) are one or more of fixed position cameras (location), extraterrestrial cameras, and flying drone cameras (Para 36). 
As to claim 10, this claim differs from claim 1 only in that the claim 1 is a method claim whereas claim 10 is a system claim.  Thus claim 10 is analyzed as previously discussed with respect to claim 10 above.
As to claims 11-18, these claims differ from claims 2-9 only in that the claims 2-9 depend on claim 1 whereas claims 11-18 depend on claim 10.  Thus claims 11-18 are analyzed as previously discussed with respect to claims 2-9 above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashita (US Patent Pub. # 20180089402) relates to an image capturing control method, an image capturing control system, and an image capturing control server for capturing an image of a subject in a predetermined image capturing spot, and relates to an image capturing control method and the like for capturing an image using, for example, a remotely-operable image capturing camera installed in an image capturing spot in a theme park, an amusement facility, a sightseeing spot, or the like.
Kulinets (US Patent Pub. # 20110115931) relates generally to image management systems. In particular, the present disclosure relates to an image management system and method to control the image taking device using a mobile computing device. 
Shinohara (US Patent Pub. # 20040239776) relates to an automatic photographing system for automatically photographing a subject.

Holzer (US Patent Pub. # 20150130799) relates to generating surround views, which includes providing a multi-view interactive digital media representation.
Kaine (US Patent Pub. # 20190107845) relate generally to data processing and more particularly to facilitate drone clouds for video capture and creation.
Pfoertzsch (US Patent Pub. # 20180376075) relates to a system for recording video data and to a server, a camera system and an information processing device for such a system.
Yu (US Patent Pub. # 20160094790) relates to apparatus and methods for providing quality focused camera view over moving objects in sport, performance and presentation activities. The invented automatic camera viewing system aims at supporting performance recording and assessment for high quality self-training, remote-training, and video sharing purposes.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269611/6/2021